Order                                                                                       Michigan Supreme Court
                                                                                                  Lansing, Michigan

  June 29, 2018                                                                                       Stephen J. Markman,
                                                                                                                Chief Justice

  156981                                                                                                   Brian K. Zahra
                                                                                                   Bridget M. McCormack
                                                                                                         David F. Viviano
                                                                                                     Richard H. Bernstein
                                                                                                          Kurtis T. Wilder
  DOA DOA, INC. and GARDEN CITY REAL                                                                Elizabeth T. Clement,
  ESTATE, LLC,                                                                                                       Justices
            Plaintiffs-Appellants,
  v                                                                SC: 156981
                                                                   COA: 339215
                                                                   Wayne CC: 16-003251-CB
  PRIMEONE INSURANCE COMPANY,
            Defendant-Appellee.

  _________________________________________/

         On order of the Court, the application for leave to appeal the November 22, 2017
  order of the Court of Appeals is considered and, pursuant to MCR 7.305(H)(1), in lieu of
  granting leave to appeal, we VACATE that part of the November 22, 2017 order of the
  Court of Appeals reversing the Wayne Circuit Court’s June 22, 2017 order, and we
  REMAND this case to the Court of Appeals for consideration as on leave granted.




                          I, Larry S. Royster, Clerk of the Michigan Supreme Court, certify that the
                    foregoing is a true and complete copy of the order entered at the direction of the Court.
                          June 29, 2018
           p0626
                                                                              Clerk